Dissenting Opinion by
Montgomery, J.:
I fail to find in this record any evidence to prove that the terms of re-employment offered to plaintiffappellee varied from those of his original employment. His original contract, dated September 1, 1961 provided that he should devote his full time as a member of the defendant-appellant’s designing staff for compensation established on a weekly basis. It did not pro-, vide that he was to be the chief designer, or contain any other details of his duties or privileges. It was entered into and renewed on this basis. This would require him to abide by the normal operations of the employer’s business. The offer of re-employment was on the same basis, although he declined it because of *156the denial of certain privileges which he alleged had been afforded to him. Since his original contract did not give him the right to these privileges, he could not insist upon them in the offer of re-employment.
The verdict in his favor for his total salary during the entire unexpired period of his renewed contract was against the weight of the evidence; and I would grant a new trial for this reason.
Therefore, I respectfully dissent.